DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 March 2022 has been entered.
 
Response to Arguments
Applicant’s arguments and amendments, see pgs. 12-14, with respect to Claim Rejections – U.S.C. 103 of claims 1-2, 4-5, 7, 10, 12, 14 and 16 by Govari et al. (US 2007/0080682) in view of Scheffler (US 2005/0245811), Govari et al. (US 2015/0173643), Wouters et al. (“Design and fabrication of an innovative three-axis Hall sensor”), and Morse (“Linear Hall Effect Sensor Angle Measurement Theory, Implementation, and Calibration”), and claims 8-9 by Govari ‘682, Scheffler, Govari ‘643, Wouters, Morse and Hein et al. (US 2018/0172420) have been considered but are moot based updated grounds of rejection. It is further noted that the references applied in the previous rejection of the claims are still applicable to the amendments to the claims as provided in the updated Claim Rejections – 35 U.S.C. § 103 section below.
Applicant’s amendments to claims 4, 8-10, and 16 overcome the previous Claim Objections. The objection to the claims has been withdrawn.
Applicant’s amendments to claims 1, 4, and 7 overcome the previous Claim Rejections – U.S.C. 112(b). The rejection of claims 1, 4, 7, and their dependents has been withdrawn. 
Claim Objections
Claims 1, 4, and 7 are objected to because of the following informalities: The claims recite “wherein the Hall effect sensor also part of PDR sensor.” The minor error should be corrected to “wherein the Hall effect sensor is also part of PDR sensor.” Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 10, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. (US 2007/0080682) in view of Scheffler (US 2005/0245811), Govari et al. (US 2015/0173643), Wouters et al. (“Design and fabrication of an innovative three-axis Hall sensor”), and Morse (“Linear Hall Effect Sensor Angle Measurement Theory, Implementation, and Calibration”).
Regarding the catheter-based tracking system of claim 1, the method of tracking a catheter of claim 4, and the catheter-based system of claim 7, Govari ‘682 teaches one or more field generators, configured to apply one or more Alternating Current (AC) magnetic fields, a processor configured to receive signals, which are produced responsively to the AC magnetic fields in a single axis sensor (SAS) that is fitted at the distal end of a catheter inserted into an organ of a patient, based on the signal received from the single axis sensor (SAS), calculate a direction of the distal end, receive from a Hall effect sensor that is fitted at the distal end of the catheter and which is configured to, in response to the Direct Current (DC) magnetic field, generate a signal indicative of a roll-angle of the single axis sensor (SAS) about a single axis, a sense component of the Direct Current (DC) magnetic field, and based on the calculated direction and the sense components of the DC magnetic field, calculate the roll-angle (α) of the distal end inside the organ: a catheter as depicted in Fig. 1 “is part of a magnetic position tracking system, which generally comprises one or more field generators 13 positioned at known spatial coordinates” ([0042]) including “a position sensor 11 coupled to probe 10 in order to measure the position coordinates of the probe responsively to the magnetic field in its vicinity” (0043]). The sensor assembly 12 “comprises two or more compact magnetic field sensors, each capable of measuring components of a magnetic field along one or two axes” ([0043]).  Further, “one of sensors 28A and 28B comprises a dual-axis sensor, and the other sensor comprises a single-axis sensor measuring only the third orthogonal field component” ([0052]). However “alternative field sensors may comprise Hall-effect devices or field sensing coils,” which may sense “DC and/or AC magnetic fields” ([0062]). Thus the two sensors 28A and 28B are different sensor types, such as a SAS and Hall effect sensor.  “A control module 16” corresponding to the processor “accepts the position signals and/or other signals produced by probe 10 and sends them via a cable 18 to an external processing unit…and displays the position of the probe with respect to field generators 13” ([0044)]. The magnetic fields, sensors, and processor calculate “the position of the probe with respect to field generators 13,” which “may comprise up to six-dimensional coordinate information, including both position and angular orientation of the probe” ([0044]), thus encompassing a direction and roll-angle of the distal end containing the sensors. To summarize, Govari ‘682 teaches a catheter-based tracking system, an associated method, and a system, including sensors fitted at the distal end of catheter which may comprise SAS and Hall effect sensors that sense “DC and/or AC magnetic fields” ([0062]) generated from the magnetic field generator(s) 13 to calculate “up to six-dimensional coordinate information, including both position and angular orientation of the probe” ([0044]).
Govari ‘682 further teaches wherein the processor is further configured to present the roll angle of the distal end in a coordinate system of the catheter-based tracking system in [0044]: “The external processing unit calculates and displays the position of the probe with respect to field generators 13. The calculated position may comprise up to six-dimensional coordinate information, including both position and angular orientation of the probe.”
However, Govari ‘682 does not teach a magnetic resonance imaging (MRI) system that is configured to generate a Direct Current (DC) magnetic field which are located adjacent to the one or more field generators. Instead, Scheffler and Govari ‘643 are relied upon. First, Scheffler discloses a method and apparatus for tracking and visualizing interventional devices in an MRI environment, sharing a technical field with the instant application. Specifically, Scheffler teaches a “navigation system based on the measurement of the local and spatially dependent magnetic field generated within the MR magnet bore,” relying “on a direct measurement of the local magnetic field by means of magnetically sensitive devices, such as Hall devices and the like, thereby providing measurements of the local magnetic field for determining the position of the interventional device in a manner that is totally independent of the simultaneously applied MR imaging process” ([0010]). Thus, the magnetic field generated by the MR magnet is detected by a sensor such as a Hall device. Further, MRI magnets are well known in the art to provide direct current (DC) magnetic fields. Fig. 1 of the “magnetic sensor navigation system” of “the present invention, disposed within a conventional MR scanner” ([0028]) is reproduced below. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a source of the magnetic field generators of Govari ‘682 with the MRI magnet of Scheffler as a source of a DC magnetic field for detection by the Hall effect sensor representing either one of the sensors 28A or 28B of Govari ‘682 as a method of overcoming the disadvantages of passive or active tracking and visualizing interventional devices in the MRI environment: “In general, MR image contrast generated with passive visualization methods has proven insufficient to determine the exact spatial position of an interventional device within three-dimensional space, especially when the interventional device is relatively small such as when the device is a needle or a catheter” (Scheffler, [0004]), while “active navigation based on MR micro coils has several drawbacks when used within the MR environment,” such as requiring “several additional receiver amplifiers and channels for each MR micro coil” (Scheffler, [0007]). 

    PNG
    media_image1.png
    362
    569
    media_image1.png
    Greyscale

Reproduction of Fig. 1 of Scheffler.

However, Scheffler does not teach the location of one or more field generators configured to apply one or more Alternating Current (AC) adjacent to a Magnetic Resonance Imaging (MRI) system configured to generate a Direct Current (DC) magnetic field. Instead, Govari ‘643 teaches a magnetic field-based position tracking system for intra-body probes analogous to the instant application. Specifically, Govari ‘643 illustrates an embodiment of AC field generators 39 in a coordinate system pad 38 adjacent to a patient within an open MRI scanner 22 in Fig. 1 for tracking a SAS within an intra-body probe (‘643, [0008]), and whereby “the field generators in the location pad are driven with Alternating-Current (AC) drive signals having different frequencies, such that the signals induced in the sensor at the catheter distal end can be distinguished from one another” ([0017]). Thus, the location of the MRI adjacent to the one or more AC field generators is established. Further, the “MRI scanner 22 comprises magnetic field coils 29” ([0025]), and while its purpose in this instances is for a processor to acquire “MRI data of the heart 28 of patient” ([0025]), the presence of the magnetic field coils 29 nonetheless provides a second magnetic field source in addition to the AC magnetic field generators 39 in the location pad 38. As previously stated, it is well known that magnets in conventional MRI systems may provide a DC magnetic field. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Govari ‘682 by placing one or more of its field generators 13 producing AC magnetic fields within to the bore of the magnet of the MRI system producing a DC magnetic field of Scheffler in the manner described by Govari ‘643, since MRI is widely used “in conjunction with other medical procedures” (Govari ‘643, [0003]) such as electromagnetic tracking for combined visualization and detection of a device as provided by Govari ‘643.
Further, neither Govari ‘682, ‘643, nor Scheffler teach wherein a measured Hall voltage (VH) encodes the roll-angle (α) in the form of a cosine function, wherein the Hall voltage (VH) provides information regarding the rotation of the single axis sensor (SAS) around its axis, nor wherein the processor uses variations in roll-angle (α) to calculate the slope                         
                             
                            
                                
                                    ∂
                                    
                                        
                                            V
                                        
                                        
                                            H
                                        
                                    
                                
                                
                                    ∂
                                    ∝
                                
                            
                        
                    , of the Hall voltage (VH) at a given roll angle (α), so as to differentiate between a roll-angle (α) having a same Hall voltage (VH) between a perpendicular (90°) to anti-perpendicular (270°) roll-angles of the distal end, in which for both Hall voltage (VH) = 0, nor wherein the Hall effect sensor consists of two electrodes, wherein the two electrodes are aligned to sense resulting Hall voltage (VH) perpendicular a magnetic field component (Bθ) of the Magnetic Resonance Imagining (MRI) magnetic field vector (B0), wherein when the roll-angle (α) = 0, the resulting Hall voltage falling between the two electrodes is maximal, and wherein when the distal end is then rolled 90° and the two electrodes are aligned parallel to a magnetic field component (Bθ), the resulting Hall voltage between the two electrodes is 0. 
Wouters discloses the design and fabrication of an analogous Hall effect sensor to the instant application for measuring magnetic fields. Specifically, Wouters teaches in Fig. 8 a plot of its “three-axis Hall sensor” wherein the three curves are “the averaged Hall voltages measured by the three pairs of Hall plates respectively” (Fig. 8 legend) as reproduced below. The figure plots rotation angle α in degrees the Hall voltage (VH) in mV on the x- and y-axes, respectively, thus teaching a relation of rotation angle (α) as a function of voltage (VH). All three curves are sinusoidal, with the highlighted curve representing a cosine function wherein VH = 0 at 90°, as well as VH = 0 at 270° by continuation of the curve. From this function and plot, the slope                         
                             
                            
                                
                                    ∂
                                    
                                        
                                            V
                                        
                                        
                                            H
                                        
                                    
                                
                                
                                    ∂
                                    ∝
                                
                            
                        
                      is easily obtained and thus the roll angle (α) of 90° and 270° are differentiated by difference in the sign of the slope. 

    PNG
    media_image2.png
    213
    336
    media_image2.png
    Greyscale

Reproduction of Fig. 8 of Wouters. The arrow points to the curve with a cosine function form. 

Further, each Hall sensor is composed of a pair of parallel Hall plates and “rotated in plane 90° to each other” (1st paragraph, 3.2 Planar Hall effect compensation with a pair of Hall plates), thus defining two electrodes for each sensor, under the broadest reasonable interpretation. Additionally, the vector B0 necessarily contains a perpendicular magnetic field component. Further, as depicted by the cosine function of graph of Fig. 8 above, the Hall voltage is at a maximum when the roll-angle (α) = 0 and the Hall voltage is 0 when the roll-angle (α) = 90°. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Govari ‘682 such that either one of the sensors 28A or 28B is composed of a pair of Hall plates and the control module 16 includes the function of plotting rotation angle (α) as a function of Hall voltage (VH) of the specific Hall plate pair of Wouters, since it is well-known that Hall effect sensors output changes in voltage in response to the detection and changes in magnetic field. Thus, the Hall effect sensor acting as either one of 28A or 28B of Govari ‘682 fitted at the distal end of the catheter which may be subject to rotation via movement within the organ of a patient, would necessarily produce a cyclic (i.e., sinusoidal) output of the measured Hall voltage (VH) repeating every rotation cycle (360°). 
However, neither Govari ‘682, ‘643, Scheffler, nor Wouters teach wherein the processor uses a lookup table comprising roll-angle (α) as a function of Hall voltage (VH), so as to indicate a roll-angle (α) of the distal end in the organ of the patient. Instead, Morse is relied upon for this teaching, as it falls within the same technical field of angle measurement via Hall Effect sensors as the instant application. Specifically, Morse teaches “a lookup table calibrated system,” wherein “sensor voltage data for known angles are recorded, and then the angle for any measured voltage is taken from a linear interpolation between the known voltages” (4.3.1.1 General Implementation, pg. 16). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the control module 16 of Govari ‘682, with the “Lookup Table Calibration Implementations” of Morse to calculate the rotation angle of the distal end of the catheter based on known voltages within a lookup table, since “high accuracy is achievable” as well as “high resolution” (4.3.1.3 General Accuracy and Resolution, pg. 16) in determining the angular position of the distal end of the catheter of Govari ‘682 using a lookup table.  
The modification of Govari ‘682 as conveyed above further teaches wherein the system is adapted to be employed in a method comprising the steps of: performing an MRI imaging step (Scheffler: “The present invention relates to a method and an apparatus for tracking and visualizing interventional devices during magnetic resonance imaging (MRI) scanning” [0001]; Govari ‘643: “processor 40 operates MRI scanner 22 by using circuitry to control MRI coils 29, including forming required magnetic field gradients, as well as other circuitry to operate transmit/receive coils 31 around patient 32. Processor 40 acquires MRI data of heart 28 of patient 32, or at least of the cardiac chamber to be imaged, using signals received by coils 31” [0027]), comprising the obtaining at least one image of the patient (Scheffler: “The signal detection unit 35 is connected to the probe 16 and detects the MR signals induced in the probe. When MR signals are detected, the signal detection unit 35 sends detection signals to the signal processing unit 50, where they are processed and converted to image signals by calculation” [0037]; Govari ‘643: “Using the data, processor 40 displays an image 44 of heart 28 to operator 30 on a display 42” [0027]), performing, in parallel with the MRI imaging step, a position and direction tracking step (Scheffler: “signals from the sensors 22 are processed by the processing and control unit 40, which in turn sends calculated position signals to the system control unit 60. The system control unit 60 then uses these signals received from processing and control unit 40, and signals received from signal detection unit 35, to generate combined image signals. The combined image signals are then displayed as a combined image on the display unit 70 and/or printed, and/or stored in the memory of the system control unit 60. The combined image is the scanned MR image with a corresponding image of the interventional device incorporated with, or projected onto, the scanned MR image so as to make the interventional device visable in the combined image” [0045]; Sensors 22 are defined as Hall effect sensors, analogous to the Hall effect devices of Govari ‘682; Further, the combination of image signals suggests performing an MRI imaging step and position and direction tracking step in parallel; Govari ‘643: “In some embodiments, the position of the catheter acquired by the magnetic tracking system can be super-imposed on image 44 of heart 28 on display 42 acquired by MRI scanner 22” [0028], which further suggests parallel MRI imaging and position and direction tracking), comprising tracking the position and the direction of the distal end of catheter, using modulated magnetic fields that the generators produce, wherein, in performing the position and direction tracking step, the system uses a single axis sensor (SAS) that is part of a position, direction, and roll-angle (PDR) sensor that is fitted at the distal end of catheter (Govari ‘682: field generator 13, one of sensors 28A and 28B that may be a single-axis sensor as per [0052] that is included on sensor assembly 12 within probe 10; the PDR sensor is analogous to the sensor assembly 12 as previously conveyed in paragraphs [0043]-[0044] and [0052]), performing a DC magnetic field component sensing step, wherein the system senses a component of the DC magnetic field of MRI system that includes the roll-angle information, using the Hall effect sensor (Scheffler [0010] as previously conveyed, and Govari ‘682 for the Hall-effect device as one of the sensors 28A or 28B), wherein the Hall effect sensor also part of PDR sensor (as previously conveyed using Govari ‘682, the two sensors 28A and 28B of sensor assembly 12 are different sensor types, such as a “single-axis sensor” in [0052] and “Hall-effect devices” in [0062]), performing a coordinate registration step, wherein the processor registers a direction defined by the DC magnetic field (Scheffler: Fig. 1 includes coordinate x-, y-, and z-axes of the conventional MR scanner which may use a magnet for generating a DC magnetic field within which the direction of the a probe, such as probe 10 of Govari ‘682, is defined; “in accordance with a first apparatus embodiment of the present invention, a magnetic sensor navigation system is provided that includes…(c) a processing and control unit connected to receive the processed signal, wherein the processing and control unit operates to calculate a spatial position of the sensor array using the processed signal when the sensor array is placed within a magnetic resonance environment of an MR scanner” [0017]; thus, the spatial position, which encompasses the direction, is registered within the coordinate system defined by the DC magnetic field of the MR scanner environment), and performing a roll-angle calculation step, wherein the processor calculates the roll- angle of distal end (Govari ‘682: “In some embodiments, position sensor 11 comprises a control module 16 that accepts the position signals and/or other signals produced by probe 10 and sends them via a cable 18 to an external processing unit (not shown). The external processing unit calculates and displays the position of the probe with respect to field generators 13. The calculated position may comprise up to six-dimensional coordinate information, including both position and angular orientation of the probe” [0044]; Here, the “angular orientation of the probe” encompasses the roll-angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Govari ‘682 with Scheffler and Govari ‘643 as conveyed previously, using the same logic pattern and motivation, as well to allow for probe tracking in a combined or superimposed image of probe within the surrounding anatomy for providing context to the operator of the catheter. 

Regarding claims 2 and 5, Govari ‘682 further teaches wherein the processes is further configured to, based on the signals received from the single axis sensor (SAS), calculated a position of the distal end in [0044], citing the control module 16 and an external processing unit calculating “the position of the probe with respect to field generators 13,” where the “field generators 13 are positioned at known spatial coordinates” ([0042]).

With regard to claim 10, the modification of Govari ‘682 further teaches wherein the single axis sensor (SAS) is further configured, in response to the one or more AC magnetic fields, to generate signals indicative of a position of the single axis sensor (SAS) in the given coordinate system. Specifically, Govari ‘682 first teaches that “one or more field generators 13” are “positioned at known spatial coordinates” ([0042]). Further, the “position sensor 11,” including sensors 28A and 28B where one is a SAS, “is coupled to probe 10 in order to measure the position coordinates of the probe responsively to the magnetic field in its vicinity” ([0043])
 
With respect to claims 12, 14, and 16, the combination of Govari teaches the catheter-based tracking system of claim 1, the method of claim 4, and the catheter-based tracking system of claim 7 but does not explicitly teach wherein the Hall effect sensor has sub-millimeter dimensions. Wouters teaches a three-axis sensor consisting of six one dimensional (1D) Hall sensors and “when assembled…form an inner hollow cube of 1D Hall sensors with dimensions 200 μm × 200 μm × 200 μm,” (final paragraph of ‘Design’, pg. 65). Since the assembled three-axis sensor has submillimeter dimensions, it follows that each individual Hall sensor also has submillimeter dimensions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hall effect sensor of Govari ‘682 with the submillimeter sensors of Wouters in order for the sensor to provide “a small spatial distribution of active areas, equal sensitivity to all three magnetic field components, full field vector measurements virtually at a single point in space and time, and substantial compensation of the planar Hall effect (final paragraph of ‘Introduction’, pg. 64).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Govari ‘682, Scheffler, Govari ‘643, Wouters, and Morse as applied to parent claim 7, and further in view of Hein et al. (US 2018/0172420). 
Regarding claim 8, the modification of Govari ‘682 teaches the catheter-based tracking system according to claim 7, but does not disclose wherein the single axis sensor (SAS) comprises a single coil that is wound to enclose the Hall effect sensor. 
Hein, which shares the same technical field of systems and methods for electro-magnet tracking in medical devices as the instant application, is relied upon instead. Specifically, Hein teaches an example where a “first type of sensor is an inductive sensor, and wherein the second type of sensor is a magneto-resistive (MR) sensor” ([0009]) such as an inductive coil sensor ([0010]) and hall effect sensing element ([0007]), respectively, whereby “the second magnetic field sensor is at least partially positioned within wound coils of the inductive sensor” ([0011]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Govari ‘682 with the teachings of Hein to achieve the increased position, direction, and roll angle sensing without specific three-dimensional orientation of the flexible substrate assembly in the probe distal end by incorporating the Hall effect sensor within the coils of the inductive coil sensor, acting as the SAS. As Hein points out, “such an arrangement provides a sensor assembly with compact geometry and that is able to sense magnetic fields in a plurality of directions” ([0055]) to reduce the footprint inside the distal end of catheter, to reduce overall device size and increase patient comfort.
With regard to claim 9, Govari ‘682 further teaches wherein the single axis sensor (SAS) and the Hall effect sensor are configured to be fitted at a distal end of a catheter for insertion into an organ of a patient: “the position sensor is fitted in the distal end of the catheter” and “comprises a sensor assembly 12 that senses the magnetic field and produces position signals indicative of the sensed field” via “two or more compact magnetic field sensors” ([0043]). Thus, the SAS and Hall effect sensor that correspond to the compact magnetic field sensors are fitted at the distal end of the catheter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793